Citation Nr: 1452765	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-04 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral leg condition, to include venous stasis ulceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  


FINDING OF FACT

The Veteran's bilateral leg condition, to include venous stasis ulceration, did not have onset during active service or until many years thereafter and is not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg condition, to include venous stasis ulceration, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in letters sent to the Veteran in September and October 2010.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, and such records have been associated with the claims file.  

The Board notes that the Veteran has not been afforded a VA examination regarding his claim of entitlement to service connection for a bilateral leg condition.  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, while medical evidence confirms a current bilateral leg disability, diagnosed as venous stasis ulceration, and the Veteran is presumed to have been exposed to herbicides during service, the weight of the evidence does not indicate that such condition may be related to his active service.  Specifically, the Board finds herein that the lay reports of continuous symptomatology, including spots on the Veteran's legs, since service is not credible when compared with the other evidence of record.  There is no other indication that the claimed condition may be related to service.  As such, the medical evidence of record is sufficient, and no VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81-83; Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  



II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, specific diseases shall be service connected under certain circumstances even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2014).  The Veteran's service personnel records document that he served in Vietnam during the applicable time period; it is therefore presumed that he was exposed to herbicides during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  However, the claimed bilateral leg condition, including venous statis ulceration, is not one of the specific diseases for which the presumption applies and therefore service connection cannot be presumed for a bilateral leg condition, to include venous stasis ulceration, based on exposure to herbicides.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the Board will proceed to consider the Veteran's claim on a direct basis.  

The Veteran claims entitlement to service connection for a bilateral leg condition, to include venous stasis ulceration, and filed his claim for compensation in September 2010.  

Post-service VA treatment records document the presence of a current disability.  The earliest mention of a bilateral leg condition within VA treatment records is in April 2004, when the Veteran complained of leg pain and was found to have stasis dermatitis.  Subsequent VA treatment records through November 2011 indicate continuing treatment for the Veteran's diagnosed venous stasis with ulceration.  In October 2004, the Veteran complained of a rash on his lower leg for the past twenty-five years.  A March 2007 treatment note documents his medical history of venous stasis with unknown etiology.  In August 2011, the Veteran provided a history of venous stasis "since his days in Vietnam."  

Additionally, private Vet Center treatment records from January 2007 to March 2011 also document several complaints regarding the Veterans legs.  

Notably, no complaints, treatment, or diagnosis of a bilateral leg condition, including venous stasis ulceration, is documented during service.  

Turning to the third element of direct service connection, a nexus between the Veteran's venous stasis with ulceration and his active service, the Board notes that service and post-service treatment records do not indicate such a relationship.  

The Veteran's service treatment records do not contain any complaint, treatment, or diagnosis of a bilateral leg condition, including venous stasis ulceration.  A June 1969 medical examination at his enlistment documents a normal clinical evaluation, including of his skin, lower extremities, and vascular system.  In a concurrent report of medical history, the Veteran reported he was in fair health and did not report any complaints regarding his legs.  Similarly, a medical examination at service discharge in July 1971 documents a normal clinical evaluation, including of his skin, lower extremities, and vascular system.  Additionally, the Veteran specifically reported that there had been no change in his health since his previous physical and that he was in good condition.  

Similarly, there is no medical evidence of a bilateral leg condition in post-service treatment records until many years after the Veteran's separation from active service.  As discussed above, the earliest mention of a bilateral leg condition within VA treatment records is in April 2004, when the Veteran complained of leg pain and was found to have stasis dermatitis.  Notably, such complaints regarding a bilateral leg condition are not documented until over 30 years after the Veteran's separation from active service.  The absence of any related medical  evidence for decades after service also weighs against a finding that the Veteran's condition had its onset during service or has been continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is also no competent medical evidence in support of the claim.  None of the Veteran's treating physicians have identified a link between his bilateral leg condition, including venous stasis, and any incident of his active duty service, to include presumed exposure to herbicides.  In particular, a March 2007 VA treatment note points out the unknown etiology of the Veteran's diagnosed venous stasis.  Other references within VA treatment records to the Veteran's history of venous stasis since Vietnam appear to be based upon the Veteran's own reported, and unsubstantiated, medical history, and are afforded little probative value.  

The Veteran submitted a September 2010 statement asserting that he first noticed "small dark dots" on his left leg during his service in Vietnam.  He stated that as the years passed, his left leg got worse and the same problem developed on his right leg.  He believed that herbicide exposure caused his leg condition and reported receiving related treatment from the VA since 2004.  

In a lay statement dated in December 2011 and received by VA in February 2012, the Veteran's mother reported that the Veteran wrote to her during his service in Vietnam and told her that he had spots appearing on his left leg.  She further reported that approximately a year and a half after leaving service, the Veteran told her that the spots were accumulating on his legs from the ankle up and that he was going to file a claim with VA.  She further alleged that the Veteran contacted VA and was told that they were not filing claims at that time.  

Thus, the lay evidence of record, discussed above, asserts a history of continuous leg problems since active service.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Venous stasis is not a chronic diseases under 38 C.F.R. § 3.309(a), but the Board will consider whether the lay statements support the Veteran's claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  

The Board acknowledges that the Veteran is competent to report observable symptoms, such as dark spots on his legs.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent the Veteran's statements assert that he has had venous stasis since his active service in Vietnam, the Board finds that such reports of a continuity of symptoms since active service are inconsistent with the Veteran's service treatment records, which contain no complaints, treatment, or diagnosis of a bilateral leg condition, including reports of dark spots, and post-service treatment records which reflect that the Veteran did not seek treatment for his claimed condition until over thirty years after service discharge.  Such inconsistency leads the Board to conclude that the lay evidence asserting continuous symptoms, made in the course of seeking VA benefits for a bilateral leg condition, are not credible and do not support the claim for service connection under 38 C.F.R. § 3.303(b).  

The Board has also considered the Veteran's statement that links his disability to herbicide exposure during service.  As noted above, the Veteran is competent to testify as to observable symptoms, such as the presence of spots on his legs, but he is not competent to render an opinion as to the cause of the circulatory system disability at question, including as due to presumed herbicide exposure, and his venous statis which was diagnosed over thirty years after service discharge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active service.  The Board has considered the lay evidence of continuous symptoms since service, but finds that such history is not credible.  The Board therefore concludes that the preponderance of the evidence is against a nexus between the Veteran's claimed disability and his active service.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral leg condition, to include venous stasis ulceration, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


